Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 13, 2019

                                      No. 04-19-00415-CV

                                 IN THE MATTER OF J.A.M.

                  From the 386th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019JUV00012
                       The Honorable Arcelia Trevino, Judge Presiding


                                         ORDER
       Appellant’s unopposed first motion for an extension of time to file the appellant’s brief is
granted. We order appellant’s counsel, Abasi Major, to file the appellant’s brief by December 2,
2019.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court